Judge Stitjes
delivered the opinion of the court.
Charles Jasper, of Pulaski county, died in 1850, leaving a will which was admitted to probate in April of that year.
He devised to his wife a female slave and some household furniture; and among other devises he gave to his daughter, Mariah, a slave named Wyn, provided his real and personal estate were sufficient to pay his debts, otherwise Wyn was to be sold, and if there remained any surplus his daughter Mariah was to have it. To his son, Tunstall, (an appellee,) he gave a debt on Campbell, and to Charles, a slave to be hired out until Charles arrived at age; if he died before, the slave was then to go equally to Tun-stall and Mariah.
In the last clause of the will the testator says: “It ‘ is my desire that my executors, immediately after ‘ my death, sell all of my estate on a credit of twelve ‘ months, both real and personal, which is not men- ‘ tioned in the foregoing will, and collect all my out‘standing debts for the purpose of paying my debts; ‘ and should there be any money left after the pay- ‘ ment of my just debts I desire it to go to my ‘ wife; and lastly, I hereby appoint my two brothers, ‘ John and James Jasper, my executors, &c.”
*254On the 10th November, 1851, James Jasper, as executor of Charles, sold publicly at the court house door, on a credit of six months, three several tracts of land, containing about two hundred acres, and an undivided half of another tract of fifty acres, for the aggregate sum of $385; and Hayden, Logan, Hale, and Trunstall Jasper jointly became the purchasers. The deed was made for the land, notes given for the purchase money, and afterwards paid.
In March, 1854, this suit was brought by the widow of the testator, who was a residuary legatee, for the purpose of setting aside and vacating the sale of the lands. During the progress of the cause she intermarried with Richardson, and their interest in the estate was transferred to Dugan, the husband of Mariah, the daughter of the testator, who wras a devisee, and had been made a co-defendant, and who united with the original plaintiffs in asking a vacation of the sale.
The validity of the sale is the chief matter in •controversy, and the action of the chanceller below in refusing to set it aside presents the main question in the case.
It is contended, for the appellants, that the sale should have been vacated upon one or both of the following grounds:
First. That there was a. fraudulent combination between the purchasers to suppress competition in the bidding, by depreciating the actual value of the land, and concealing from others the important fact, known to them, that there was upon the land a valuable and extensive coal mine, by which combination and concealment others were deterred from bidding, and the lands sold at a ruinous sacrifice.
And, second, that the sale was void, not only because of the alledged fraudulent combination, but likewise because the directions of the testator, as to the length of credit, were violated, and the land sold upon six instead of twelve months credit.
*255With regard to the first ground, it is deemed sufficient to say, that the allegations of fraudulent combination and conduct are specifically denied by the executor and the purchasers, and the proof to sustain them is, in our opinion, wholly insufficient. The time, place and manner of sale, the number of persons present who were familiar with the land, and all the circumstances then transpiring, conduce almost conclusively to show that there was neither a combination nor an attempt to suppress competition among bidders. And the evidence, with regard to the then vendible value of the land, authorizes the conclusion that the price for which it sold was then deemed adequate, and as .much as it would have brought if it had been sold upon a twelve months credit.
Nor is there anything in the record to warrant the conclusion that the purchasers were guilty of misrepresenting the value of the lands, or the extent of the coal thereon. It appears that the testator, knew, or had satisfactory evidences, that coal could be had on the land; and the same fact was known to the executor and the neighbors generally. The extent and value of the coal were uncertain—one to be ascertained by actual examination, and the other dependent, in a great degree, upon the quality of the coal and facilities of getting it to market. The lands were sold as coal lands, but whether the mines could be profitably worked, and the property thereby rendered valuable, wras a matter of uncertainty, to be determined -in a great degree by actual experiment.
There were, it appears, a number of coal men present at the sale, all having equal opportunities of judging of the value of the lands, which had been advertised some time before. There was competition among them in bidding, and for ought that appears no unfairness; and because the purchasers had more confidence in making profit by the coal, by railroads and otherwise, and bid 'more than others were wil*256ling to risk in such an enterprise, and did actually by heavy outlays and actual experiment, prove the correctness of their judgment, it will not do, in the absence of other proof, to conclude that the purchase was predicated upon a knowledge of facts secretly obtained and wrongfully withheld on the day of sale, and thus convict the purchasers of fraud when, for ought that appears, the purchase was fair, and doubtless founded upon their confidence in working the mines profitably, although others equally familiar with the lands were of a different opinion.
hiswülSErected his executors, to™ is death,ato tate on Us of 12 months, mentioned1 Tn the will, collect debts” for^the purpose^of pay- and after doing residue5 to his wife. The ex-tain lands of the credit0"1 of°Dsix months. The se^asTdethe'sale on the ground of fraud, and a departure from ing atsixrather than 12 months that the proof frautP and that the sale at six months credit was not such a departure from the terms ofthe authorized61 the Chancellor to sale.
seoond §T°und, to-wit, the departure from the terms of credit prescribed by the will, we have had more difficulty; but, upon an examination of authorities touching the question, and in view of all the facts, we have been led to concur with the chance^er below, and to approve of his decision in determining that the departure complained of furnishes no adequate ground for the interposition of a court 0f equity in behalf of appellants, as against thepurchasers.
the words of the circuit judge: “There is a clear ‘ unconditional power to sell for the distinctly dedared purpose ol paying debts, the surplus, if any, 'to §'° to the widow. This is a power coupled with ‘ a trust. The directions as to the manner or terms ‘ °f executing the power are to sell on a credit of ¡ twelve months. The sale was upon a credit of six f „ , months—m this particular departing from the man- ‘ ner or terms directed. The power, however, to sell, ‘ is absolute and the purpose without qualification. ‘ The terms of sale are directory, but not a condition ' or Pr°viso to the power of sale, nor a qualification £ as to the object. The exact thing directed to be ‘ done was done. The lands were sold. There was ‘ no excess in the execution of the power. Nor was , there any defect m the deed of conveyance.”
The thing complained of, is the departure .from the terms of credit. That, in this case, as has been said, furnishes no just ground of complaint as against the purchasers.
*257The sale was for payment of debts, and the surplus, if any after the debts were paid, to go to the widow. The executor was trustee for these objects, the most important of which was the payment of the testator’s debts, and which was obviously the chief and controlling intent of the testator in conferring the power upon the executor. And, in furtherance of such intent, courts of equity exercise a large power to give effect to what has been done in good faith to accomplish the object of a testator.
In Bath vs Montague, Chancery Cases, 3 vol. 98, and quoted in Greenleaf’s Cruise on Real Property, 2nd volume, 571, it is said “that where a person having ‘ the power of appointment executed it for the pay- ‘ ment of debts, and the circumstances of the power ‘ were not exactly observed, there should be relief in ‘ equity, because the payment of debts was a most * conscientious thing, and fit for a court of conscience ‘ to take care of and see performed.”
In Kents Commentaries, 4th vol. 345, the principle is stated, “that the intention of the donor of a power ‘ is the great principle that governs in its construction. ‘ And in furtherance of the object in view, the courts ‘ will vary the form of executing the power, and, as ‘the case may require, either enlarge a limited to a ‘ general power, or cut down a general power to a ‘ particular purpose.” And in Story's Equity, it is said, “that relief will be granted, not only when the ‘ defect arises from an informal instrument, not with- ‘ in the scope of the power, but also when the defect ‘ arises from the improper execution of the instrument.” (Vol. 1, 185.)
As has already been stated, the terms of credit are merely directory, and do not constitute a proviso or condition upon which the sale is to take place. The departure by the executor from these terms is neither violative of, nor repugnant to the power of sale, or the object of the trust; and although it might if productive of loss or injury to the residuary lega*258tees, furnish them a cause of action against the executor and his sureties, (a question not now up nor intended to be decided,) still, as against the purchasers under a fair sale, and for adequate price, and holding under an executed contract, it presents no valid ground for the interference of a court'of equity. (Minuse vs Johnson, 5 Johnson Chy. reports, 445; Ducker vs. Stubblefield, 9 Ben. Monroe, 577.)
It may be likewise said that the testator’s directions with regard to the manner of the sale may be reasonably varied by the executor, where such variance is calculated to facilitate or expedite the accomplishment of the purpose of the testator, and will work no injury to the estate or parties interested. And especially will such reasonable variance be tolerated when made to accomplish so conscientious an end as the prompt payment of the testator’s debts. (2d Story’ Equity, 323, 324.)
Here as appears from the proof, the land was fairly, openly, and publicly sold, and brought an adequate price, or at least as much as it was then regarded as being worth, even upon the twelve months credit. The deeds made and purchasers let into possession. No injury resulted from the variance of the terms to the creditors or legatees, but, on the contrary, the effect was to facilitate the settlement of the estate, and enable the executor to pay the testator’s debts as far as the proceeds would go, and thus attain the end contemplated by the power.
The appellants manifested no ground sufficient, in our opinion, to warrant a court of equity in disturbing the sale, and the judgment of the circuit court refusing to set it aside is approved of and •affirmed.